Citation Nr: 1811616	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-34 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983, and from January 1991 to September 1991. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.

In November 2011, May 2014, and May 2017, the Board remanded the appeal for further development.  That development has been completed, and the appeal has been returned to the Board for further adjudication.


FINDING OF FACT

The Veteran's chronic fatigue syndrome does not manifest in debilitating fatigue, cognitive impairment, or other symptoms that are nearly constant and so severe as to almost completely restrict routine daily activities and occasionally preclude self-care.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for chronic fatigue syndrome have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.10, 4.40, 4.45, 4.88a, 4.88b, Diagnostic Code 6354 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Relevant regulations do not require that all cases show all findings specified by the Schedule; however, findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7, 4.21.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In establishing the appropriate initial assignment of a disability rating, the proper scope of evidence includes all medical evidence submitted in support of the veteran's claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability rating has been challenged or appealed, it is possible for a veteran to receive a staged rating.  A staged rating is an award of separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).

The Veteran's chronic fatigue syndrome is rated under Diagnostic Code (DC) 6354, stating that chronic fatigue syndrome includes debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  A 60 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  A 100 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  A note to DC 6354 provides that, for the purpose of rating chronic fatigue syndrome, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Analysis

The Veteran seeks entitlement to a rating in excess of 60 percent for his service-connected chronic fatigue syndrome.  He has a diagnosis of chronic fatigue syndrome.  See, e.g., October 2017 VA Treatment Records.  The Board notes that, in addition to chronic fatigue syndrome, the Veteran is service-connected for depression, fibromyalgia, sinusitis, reactive airway disease, skin rash, irritable bowel syndrome, and costochondritis.  See June 2017 Rating Decision.  Additionally, he receives treatment for other nonservice-connected disorders. 

During the relevant time period, the Veteran received VA treatment for chronic fatigue and several other symptoms and disorders.  Those VA treatment records do not reflect incapacitating episodes due to chronic fatigue syndrome, as defined by DC 6354.  38 C.F.R. § 4.88b.  

During the relevant time period, the Veteran also received private medical treatment for his symptoms and disorders, including chronic fatigue syndrome.  See, e.g., June 2013 and June 2009 Private Medical Records.  In June 2009, VA obtained a consultation from a private physician for fibromyalgia and chronic pain and fatigue problems.  The physician noted that the Veteran also had posttraumatic stress disorder and depression.  The Veteran's day primarily consisted of getting up and watching television, and he did not do any household chores or yardwork.  The Veteran had a marked lack of interest in daily activities, and those activities were "basically nil."  The private physician did not, however, determine whether the Veteran's marked lack of interest was due to chronic fatigue syndrome, and did not determine which symptoms were the results of which disorders.

During a November 2008 VA examination, the complete claims file was unavailable for review, but the examiner reviewed some available treatment records.  The examiner diagnosed the Veteran with chronic fatigue syndrome, and indicated that the disorder's symptoms, including generalized muscle aches and arthralgia reduced the Veteran's daily activity below 50 percent of his pre-illness activity.  The Veteran reported that he could not do yard work or home maintenance, but could dress himself other than his shoes.  The examiner estimated that at least 80 percent of the Veteran's routine daily activities were restricted due to chronic fatigue syndrome.  The examiner also determined that the Veteran's symptoms were constant, and included some cognitive impairment.  In November 2011, the Board found the examination to be inadequate for rating purposes as it did not address incapacitation under 38 C.F.R. § 4.88b, DC 6354, or differentiate symptoms between fibromyalgia can chronic fatigue syndrome, and therefore remanded the claim for additional development.
The Veteran underwent further VA examinations in August 2013 and January 2017.  During the August 2013 examination, the Veteran reported that he helped his wife get ready for work in the mornings; took care of the dog; spent a lot of time in bed; and occasionally visited friends and nearby places.  The examiner noted no medically prescribed bedrest in the claims file, and could not differentiate symptoms from other clinical conditions.  The examiner determined that debilitating fatigue had not reduced the Veteran's daily activity level to less than 50 percent of his pre-illness activity level, did not restrict daily activities, and did not result in incapacitating episodes.  The examiner determined that the diagnosis of chronic fatigue syndrome was based on "dubious grounds" and his symptoms of chronic fatigue could be associated with depression and/or fibromyalgia.  Both depression and fibromyalgia are currently service-connected disorders.

During the January 2017 VA examination, the examiner reviewed the claims file.  The examiner determined that debilitating fatigue had not reduced the Veteran's daily activity level to less than 50 percent of his pre-illness activity level, that symptoms did not restrict routine daily activities, and did not result in periods of incapacitation.  The examiner specifically agreed with the August 2013 VA examination and stated that the Veteran did not have symptoms suggesting a diagnosis of chronic fatigue syndrome.  The examiner provided the rationale that "chronic fatigue syndrome" is frequently used interchangeably with "chronic fatigue," but should only be diagnosed if no other causes could explain the fatigue and other symptoms.  The examiner determined that other conditions could account for the Veteran's chronic fatigue.  The Board finds the January 2017 VA examination to be more probative than other records in the claims file, as the examiner reviewed the claims file, referenced medical literature, and provided a rationale for the opinion offered.   See Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295, 304 (2008) (noting most of the probative value of a medical opinion comes from its reasoning).

The June 2009 private medical records and November 2008 VA examination do not sufficiently differentiate the Veteran's symptoms between his chronic fatigue syndrome and other service-connected disorders.  Any additional compensation for symptoms included in the ratings for depression, fibromyalgia, sinusitis, reactive airway disease, skin rash, irritable bowel syndrome, and costochondritis would constitute prohibited pyramiding.  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  As the June 2009 private medical records and November 2008 VA examination do not differentiate symptoms, they are inadequate for rating purposes.

While the August 2013 and January 2017 VA examiners were dubious regarding the diagnosis of chronic fatigue syndrome, neither examiner found symptoms that restrict routine daily activities to less than 50 percent of the pre-illness level, or symptoms resulting in any periods of incapacitation.  The Veteran reported engaging in activities such as dressing himself, helping his wife prepare for work, taking care of his dog, and visiting nearby places.  The claims file does not contain evidence that the Veteran's chronic fatigue syndrome symptoms that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  In the absence of such evidence, an initial rating in excess of 60 percent is not warranted.


ORDER

An initial rating in excess of 60 percent for chronic fatigue syndrome is denied.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


